Case 2:19-cv-00323-HCM-DEM Document 3 Filed 06/21/19 Page 1 of 7 PagelD# 41

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA: NORFOLK DIVISION
No. \A ~3 a3
BACK BAY RESTORATION FOUNDATION, LTD.

Plaintiff
v.

UNITED STATES ARMY CORPS OF ENGINEERS,

Defendant.

BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

Now comes Back Bay Restoration Foundation, Ltd. (“BBRF”), by counsel, and in

support of its Motion for Preliminary Injunction states as follows:
Background

Back Bay is located within the barrier islands of southeastern Virginia and constitutes the
northern-most end of the Albemarle-Pamlico sound system and has been designated by the
Environmental Protection Agency (“EPA”) as an “estuary of national significance.” Back Bay is
a significant aquatic resource providing valuable habitat which both the Fish and Wildlife
Service (the “FWS”) and the United States Corps of Engineers (the “Corps’”) consider to be an
“Aquatic Resource of National Importance”.

On December 14, 2018, the Corps issued a public notice of HOFD Ashville Park, LLC’s
(“Ashville Park”) application for a permit to fill 3.4 acres of wetlands located adjacent to Back
Bay. As addressed in the Complaint, wetlands are defined as waters of the United States
(“WOTUS”) and are recognized as significant aquatic resources that provide valuable function

that protect and enhance the environment. Ashville wants to permanently destroy the WOTUS

Page 1 of 7
Back Bay Restoration Foundation v. United States Corps of Engineers
Brief in Support of Motion for Preliminary Injunction
Case 2:19-cv-00323-HCM-DEM Document 3 Filed 06/21/19 Page 2 of 7 PagelD# 42

in order to develop additional residential building lots, construct a parking lot, build pedestrian
and equestrian paths, and construct a storm water management feature.

On February 11, 2019, during the extended public comment period, BBRF and other
concerned citizens submitted detailed comments including reference sources about the proposed
project, and requested a public hearing as well as an Environmental Impact Statement (“EIS”).
The Corps responded that it had determined that an EIS and public hearing were not necessary.
On June 12, 2019 the Corps disclosed that it had issued the Permit.

If the Court does not grant a preliminary injunction to temporarily halt the filling of these
valuable WOTUS, this valuable significant aquatic resource will be forever destroyed and
impossible to restore.

The Law: Preliminary Injunction

From 1977 to 2008, when analyzing whether to grant a preliminary injunction, courts in
the Fourth Circuit followed the "balance-of-hardship" test originally set forth in Blackwelder
Furniture Co. of Statesville v. Seilig Manufacturing Co., 550 F.2d 189 (4th Cir. 1977).
Under Blackwelder, the Courts first balanced the likelihood of irreparable harm to the plaintiff
against the likelihood of harm to the defendant. /d. at 196. If such a balance favored the plaintiff,
the Court would then determine whether the plaintiff had raised questions regarding the merits
“so serious, substantial, difficult and doubtful, as to make them fair ground for litigation.” /d.

However, in 2008, the Unites States Supreme Court modified the Blackwelder test when
evaluating whether to grant a preliminary injunction, by adopting a four-element test requiring
the plaintiff establish that; (1) it is likely to succeed on the merits; (2) it is likely to suffer
irreparable harm in the absence of an injunction; (3) the balance of equities falls in its favor; and,

(4) an injunction is in the public interest. Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).

Page 2 of 7
Back Bay Restoration Foundation v. United States Corps of Engineers
Brief in Support of Motion for Preliminary Injunction
Case 2:19-cv-00323-HCM-DEM Document 3 Filed 06/21/19 Page 3 of 7 PagelD# 43

Pursuant to the Winter doctrine, all four requirements must be satisfied. The Court
in Winter rejected the Blackwelder standard that allowed the plaintiff to demonstrate only a
possibility of irreparable harm because that standard was "inconsistent with our characterization
of injunctive relief as an extraordinary remedy that may only be awarded upon a clear showing
that the plaintiff is entitled to such relief." Id. at 22. See also Real Truth About Obama, Inc. v.
FEC, 575 F.3d 342, 346 (4" Cir. 2009).

BBRF is Likely to succeed on the merits.

A party seeking a preliminary injunction “must establish that he is likely to succeed on
the merits of at least one claim.” Dewhurst v. Century Aluminum Co., 649 F.3d 287, 290 (4th Cir.
2011). In order to satisfy this requirement, the moving party must demonstrate more than "a
grave or serious question for litigation". Sarsour v. Trump, 245 F. Supp. 3d 719, 729 (E.D. Va.
2017). However, it is not necessary for the moving party to show "a certainty of
success". League of Women Voters of N.C. v. North Carolina, 769 F.3d 224, 247 (4th Cir. 2014).

The Corps’ repeated violations of law as referenced by the Complaint include violations
of the Clean Water Act (“CWA”) and the National Environmental Policy Act (‘NEPA”). These
laws are, by their very enactment at the demand of the American voter, in the interest of public
policy.

As detailed in the Complaint, the Corps, acting arbitrarily, capriciously, and contrary to
law, failed to; (1) consider other practicable, less environmentally damaging alternatives to the
destrSuction of WOTUS allowed by the Permit; and, (2) conduct a thorough and complete
“public interest review” prior to granting the Permit.

The Complaint sufficiently details the Corps’ repeated violations of the CWA and NEPA

as it permitted the permanent destruction of wetlands in order to construct a parking lot and

Page 3 of 7
Back Bay Restoration Foundation v. United States Corps of Engineers
Brief in Support of Motion for Preliminary Injunction
Case 2:19-cv-00323-HCM-DEM Document 3 Filed 06/21/19 Page 4 of 7 PagelD# 44

associated non-water dependent activities, which coupled with the overwhelming public policy
interest in protecting Back Bay and its adjacent wetlands, advises that BBRF is likely to succeed
on the merits of this case.
BBRF, and Back Bay, will suffer irreparable harm in the absence
of granting a preliminary injunction.

To fulfill the second element in determining whether to grant injunctive relief, courts
must consider whether the party "is likely to suffer irreparable harm in the absence of
preliminary relief." Lecky v. Va. State Bd. of Elections, 285 F. Supp. 3d 908, 921 (4" Cir. 2018).

As detailed in the Complaint, the Permit grants a residential developer permission to
dump pollutants into wetlands adjacent to Back Bay in order to construct a parking lot and
perform other non-water dependent activities. Once these wetlands are filled, their important
environmental functions will be lost. BBRF’s mission to protect and restore Back Bay, as well as
the stated interests of its many members as addressed at length in the Complaint, will suffer
irreparable harm if the filling of the subject wetlands is not temporarily enjoined.

The balance of equities falls in BBRF’s favor.

When conducting the analysis involved in balancing the equities, courts “must balance
the competing claims of injury and must consider the effect on each party of the granting or
withholding of the requested relief." Winter v. NRDC, Inc., 555 U.S. 7, 24 (2008). "In
exercising their sound discretion, courts of equity should pay particular regard for the
public consequences in employing the extraordinary remedy of injunction." (Emphasis added) Id.

Based on the substantial consequences to the public interest, as addressed at length in the
Complaint, the balance of the equities favor injunctive relief. The irreparable harm that will be

suffered by BBRF and Back Bay, and the public consequences of not granting temporary relief,

Page 4 of 7
Back Bay Restoration Foundation v. United States Corps of Engineers
Brief in Support of Motion for Preliminary Injunction
Case 2:19-cv-00323-HCM-DEM Document 3 Filed 06/21/19 Page 5 of 7 PagelD# 45

must be balanced against the potential damage done to the Corps and arguably the land
developer should preliminary injunctive relief be granted.

In favor of granting temporary relief, it should be noted that it may serve to protect
valuable environmental resources from being destroyed. On the other side of the scales, if a
preliminary injunction is granted then the Corps will suffer the inconvenience of being required
to strictly comply with the CWA, NEPA, and their respective regulations, as it properly
evaluates the application for the Permit in accordance with the law. As to the developer, the
consequence of being temporarily delayed in the construction of a parking lot is of minor import
compared to the permanent destruction of valuable environmental resources.

Accordingly, BBRF’s prospect of irreparable harm significantly outweighs the
consequences to the Corps, and the developer, when considering whether preliminary injunctive
relief should be granted.

A preliminary injunction is in the public interest.

Both the NEPA and the CWA were enacted to protect the environment and the waters of
the United States; issues of great national and public interest. Certainly, because protecting these
valuable resources is in line with the public interests, the Corps’ strict compliance with these
laws is in the public interest.

Conclusion.

For the reasons detailed above and as set forth in the Complaint, BBRF requests this
Court order the Corps to temporarily revoke the Permit until such time that this case may be fully
adjudicated.

BY: __/s/ Douglas E. Kahle, Esa.
Douglas E. Kahle, Esq.

Page 5 of 7
Back Bay Restoration Foundation v. United States Corps of Engineers
Brief in Support of Motion for Preliminary Injunction
Case 2:19-cv-00323-HCM-DEM Document 3 Filed 06/21/19 Page 6 of 7 PagelD# 46

Douglas E. Kahle, Esq. (VSB #15964)
BASNIGHT, KINSER,

LEFTWICH & NUCKOLLS, P.C.
Attorney for Back Bay Restoration
Foundation, Ltd.

308 Cedar Lakes Drive, 2" Floor
Chesapeake, VA 23322-0017

(757) 547-9191 Telephone

(757) 547-9135 Facsimile
dkahle@basnightkinser.com

Page 6 of 7
Back Bay Restoration Foundation v. United States Corps of Engineers
Brief in Support of Motion for Preliminary Injunction
Case 2:19-cv-00323-HCM-DEM Document 3 Filed 06/21/19 Page 7 of 7 PagelD# 47

CERTIFICATE OF SERVICE
I hereby certify that a true copy of the foregoing Brief in Support of a Motion for
Preliminary Injunction was mailed via U. S. First Class Certified Mail this 20th day of June,
2019, to:

Civil Process Clerk

Office of the United States Attorney
Eastern District of Virginia

101 W. Main Street, Suite 8000
Norfolk, VA 23510-1671

William P. Barr

Attorney General of the United States
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

Col. Patrick V. Kinsman

Norfolk District Commander

United States Army Corps of Engineers
803 Front Street

Norfolk, VA 23510

/s/ Douglas E. Kahle, Esq.
DOUGLAS E. KAHLE, ESQ.
Virginia State Bar # 15964
Attorney for Back Bay
Restoration Foundation, Ltd.
Basnight, Kinser, Leftwich
& Nuckolls, P.C.

308 Cedar Lakes Drive, 2" Floor
Chesapeake, VA 23322

Phone: 757-547-9191

Fax: 757-547-9135
DKahle@basnightkinser.com

 

 

Page 7 of 7
Back Bay Restoration Foundation v. United States Corps of Engineers
Brief in Support of Motion for Preliminary Injunction
